1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
10
     DENNIS M. BUCKOVETZ, an                            Case No.: 21-cv-00640-H-KSC
11
     individual; and LYNNE M. BIRD, an
12   individual,                                        ORDER GRANTING JOINT
                                      Plaintiffs,       MOTION FOR EXTENSION OF
13
                                                        TIME
14   v.
     THE DEPARTMENT OF THE NAVY,                        [Doc. No. 4.]
15
16                                   Defendant.

17
           On May 26, 2021, the parties filed a joint motion for an extension of time for
18
     Defendant the Department of the Navy to file a response to Plaintiffs Dennis M. Buckovetz
19
     and Lynne M. Bird’s complaint. (Doc. No. 4.) For good cause shown, the Court grants
20
     the joint motion for extension of time. Defendant the Department of the Navy must file
21
     any response to Plaintiffs’ complaint on or before June 21, 2021.
22
           IT IS SO ORDERED.
23
     DATED: May 27, 2021
24
25                                                  MARILYN L. HUFF, District Judge
                                                    UNITED STATES DISTRICT COURT
26
27
28

                                                    1
                                                                               21-cv-00640-H-KSC
